There was found in appellant's possession some of the property which had been taken from the burglarized house. It was appellant's testimony that he bought this property from one of the Stewart boys. The court told the jury if they believed appellant bought it from "a Stewart boy." or had a reasonable doubt thereof, to acquit him. He claims that the court should have told the jury if he bought it from a Stewart boy "or any other person" he should be acquitted. In the charge given the court covered the issue made by appellant's testimony, which was that he bought the property from one of *Page 66 
the Stewart boys. The only thing he claimed to be uncertain about was whether it was George Stewart or another of the Stewart boys.
The motion for rehearing is overruled.
Overruled.